COOK, Judge
(concurring in the result):
When a rule has outlived its purpose or experience demonstrates it is seriously flawed in operation, certainly it should be vitiated or altered, as the situation requires. See my separate opinion in United States v. Torres, No. 36,509, 7 M.J. 102 (C.M.A.1979), and United States v. Guilbault, 6 M.J. 20, 23 (C.M.A.1978). However, I am not persuaded by anything said in the principal opinion to abandon the Dunlap1 rule, even considering the burden on the commander’s capability of compliance recently added by this Court. See my separate opinion in United States v. Iverson, 5 M.J. 440, 445 (C.M.A.1978).
Probably every rule has its proponents and detractors. The present rules on speedy disposition of charges, civilian as well as military, are not excepted. Recently, a United States District Judge held that' the Federal Speedy Trial Act violates the constitutional conception of separation of Legislative, Executive and Judicial powers. In a statement to the Subcommittee on Manpower and Personnel of the Senate Armed Service Committee, General Bernard Rogers, Chief of Staff of the Army, remarked that the military rule “does not appear to be an unreasonable one,” but he maintained that this Court’s “application of the rule has been unreasonable.” Whether this Court has or has not been too rigid in its application of the rule is a different matter, involving different considerations. Except for my Brothers’ decision to scrap Dunlap, some comment on the difference might have been helpful. Suffice it to observe that the rule on pretrial delay expounded in United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971), and the Dunlap rule are similar in a number of ways, but they are also different and the difference dictates that what may not be good cause to excuse delay before trial may be good cause for delay by the convening authority when acting on the record of a conviction.
I believe Dunlap accords with the manifest concerns of the Uniform Code for speedy disposition of charges and that it is sound. What is needed to make its application irreproachable is a realistic appraisal of the necessity to confine an accused immediately after conviction, and a commitment by all involved in the administration of military justice to the Code’s concerns. See my separate opinion in United States v. Brownd, 6 M.J. 338, 341 (C.M.A.1979).
For the reasons indicated, I disagree with my Brothers’ abandonment of the Dunlap rule. I join in answering the certified question in the affirmative, and I join in affirming the decision of the Court of Military Review because of the Government’s failure, or refusal, to offer any excuse for its delay.

. Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974).